TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00484-CV



                                           In re Dee Hobbs


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                This original proceeding arises from a petition for the removal of Williamson County

District Attorney Jana Duty filed in the trial court by two citizens of the county under chapter 87 of

the Texas Local Government Code. See Tex. Loc. Gov’t Code § 87.015(b) (“Any resident of this

state who has lived for at least six months in the county in which the petition is to be filed and who

is not currently under indictment in the county may file the petition.”). The Local Government Code

requires the trial court to decide whether to issue a citation ordering the officer named in the petition

to appear and answer the suit. See id. § 87.016. The statute also provides that “action may not be

taken on the petition” until the trial court orders citation. See id. § 87.016(b). If the trial court

decides not to issue citation, its decision is final and unappealable. See id. § 87.016(c).

                On July 19, 2016, the trial court held a hearing on the petition, which was attended

by attorneys representing District Attorney Duty and the petitioners. Representatives of County

Attorney Dee Hobbs were also present but explained that they were “interested observers only” and

were “not parties to the suit at this time.” At the conclusion of the hearing, the trial court announced

from the bench that it was abating the case “until the county attorney of Williamson County joins
this suit.” The court further announced that it would hold an additional hearing on July 26, 2016,

and stated that “hopefully the county attorney will make an appearance” at that hearing.

                County Attorney Hobbs then filed a “Petition for Writ of Mandamus and for Writ of

Prohibition” in this Court, along with a “Motion for Temporary Relief.” In his petition, County

Attorney Hobbs argues that the trial court “clearly erred” by “taking action on the removal petition

before issuing citation.” See id. § 87.016(b) (“If the application for the order is made during the

term of the court, action may not be taken on the petition until the order is granted and entered in

the minutes of the court.”). According to County Attorney Hobbs, the trial court took “action” by

abating the proceedings and by “requiring” him to attend the July 26 hearing. The petition asks this

Court to issue writs directing the trial court not to require County Attorney Hobbs to participate in

the July 26 hearing, to withdraw its “abatement order,” to “refrain from taking action on the petition

before citation is issued,” and to perform its “duty to determine whether or not to issue citation”

without requiring the county attorney to appear. County Attorney Hobbs further requests that this

Court order a temporary stay of the trial-court proceedings until these issues are resolved.

                However, the record before us does not contain any written orders from the trial court.

Moreover, to the extent that the trial court’s oral announcement at the July 19 hearing that it would

abate the proceedings constitutes an “order” subject to our writ authority, County Attorney Hobbs

has admitted that he is not a party to the suit, and he has not explained how, as a non-party, he has

standing to challenge the trial court’s abatement order. Finally, although County Attorney Hobbs

complains that the trial court has required him to appear at the July 26 hearing, the record before us

does not contain either a written or oral order to that effect. Instead, in the transcript of the July 19



                                                   2
hearing, the trial court merely stated, “We’re going to recess. And hopefully the county attorney

will make an appearance on July 26th at 1:30.” Therefore, County Attorney Hobbs has not shown

that the trial court has taken action on the removal petition before issuing citation in violation of

chapter 87 of the Local Government Code or that he is otherwise entitled to the relief sought.

               We conclude that the record before us does not establish that the trial court abused

its discretion. See In re Frank Kent Motor Co., 361 S.W.3d 628, 630 (Tex. 2012) (orig. proceeding)

(“Mandamus relief is proper to correct a clear abuse of discretion when there is no adequate remedy

by appeal.”). Accordingly, we deny the “Petition for Writ of Mandamus and for Writ of Prohibition”

and the “Motion for Temporary Relief.” See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Puryear and Field

Filed: July 22, 2016




                                                 3